DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. PGPub. No. 2002007627) in view of Ramachandran (U.S. PGPub. No. 20140206988) in further view of Baldwin (U.S. PGPub. No. 20030133656).
Regarding claim 2, Johnson teaches:
An invasive method for surgical thermal treatment of a human patient with a cancer, wherein the invasive method comprising: detecting a malignant tumor on an organ, - localizing boundaries of the malignant tumor, (Para. 0046)
placing of a…temperature sensor directly on the malignant tumor with the help of a catheter, (Para. 0092, 0111, 0123; to measure the temperature, the sensor would be on the tumor)
and removing of the malignant tumor by thermal ablation using a thermal ablating instrument together with monitoring of a current distributed temperature profile of the malignant tumor along the…temperature sensor, (Para. 0100, 0113, 0116; measured temperature read as current distributed temperature profile)
the current distributed temperature profile being continuously measured by the optic temperature sensor during the thermal ablation, (Para. 0100)
Johnson teaches treating tumors in the liver, bone breast, lung and brain, however, does not explicitly disclose performing an incision or using a fiber optic temperature sensor with a Bragg grating cable. 
In related temperature sensing art, Ramachandran teaches:
performing a surgical incision (Para. 0002)
a fiber optic temperature sensor directly on the malignant tumor with the help of a catheter through the surgical incision, (Para. 0012-0013, 0021)
the fiber optic temperature sensor comprising a Bragg grating cable, (Para. 0023)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Johnson based on the teachings of Ramachandran to incorporate performing a surgical incision in order to achieve the same predictable results of reaching the target tissue. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Johnson based on the teachings of Ramachandran to incorporate a fiber optic temperature sensor with a Bragg grating cable in order to blocker certain wavelengths or act as a reflector and act as sensing elements in the fiber optical sensors (Ramachandran, Para. 0023).
The Johnson/Ramachandran combination does not explicitly disclose linear chirped Bragg gratings or the size of the sensor. 
In related Bragg grating cable art, Baldwin teaches:
wherein the Bragg grating cable includes a linearly chirped Bragg grating, (Para. 0009) wherein a length of the fiber optic temperature sensor is in a range of from 1.4 cm to 6 cm, (Para. 0009)
and wherein a diameter of the fiber optic temperature sensor is in a range of from 80 m to 300 m. (Para. 0034)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Johnson/Ramachandran based on the teachings of Baldwin to incorporate linearly chirped Bragg grating in order to be used for dynamic per-
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an exact length and diameter of the fiber optic temperature sensor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Johnson/Ramachandran/Baldwin combination in further view of Kratoska (U.S. PGPub. No. 20080275440).
Regarding claim 3, the Johnson/Ramachandran/Baldwin combination teaches the invasive method for surgical thermal treatment according to claim 2 (described above). Johnson further teaches stopping the thermal ablation process based on feedback (Johnson, Para. 0082). Johnson further teaches regulating the amount of energy based on the current distributed temperature profile (Johnson, Para. 0100). Thus, Johnson teaches the method comprises: stopping the thermal ablation process if the current distributed temperature profile of the malignant tumor changes (Johnson, Para. 0082, 0100).
The Johnson/Ramachandran/Baldwin combination does not explicitly disclose repositioning the ablating instrument. 
In related ablative art, Kratoska teaches repositioning the thermal ablating instrument before a resumption of the thermal ablation process. (Para. 0080).

Regarding claim 13, the Johnson/Ramachandran/Baldwin combination teaches:
An invasive method of distributed temperature sensing during thermal tumor ablation using a fiber optic temperature sensor (Ramachandran, Para. 0012-0013, 0021)
comprising using a Bragg grating cable during the thermal ablation, (Ramachandran, Para. 0023)
wherein the method comprises placing the…temperature sensor directly on a tumor, (Johnson, Para. 0092, 0111, 0123; to measure the temperature the sensor would be on the tumor)
wherein the Bragg grating cable includes a linearly chirped Bragg grating, (Baldwin, Para. 0009)
wherein a length of the fiber optic temperature sensor is in a range of from 1.4 cm to 6 cm, (Baldwin, Para. 0009)
and wherein a diameter of the fiber optic temperature sensor is in a range of from 80 m to 300 m. (Baldwin, Para. 0034)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Johnson based on the teachings of Ramachandran to incorporate a fiber optic temperature sensor with a Bragg grating cable in order to blocker certain wavelengths or act as a reflector and act as sensing elements in the fiber optical sensors (Ramachandran, Para. 0023).

Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an exact length and diameter of the fiber optic temperature sensor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 4-12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “wherein the coupler is also connected to a light detector adapted to detect a backscatter of a reflected light from the fiber optic temperature sensor, the reflected light backscatter being due to the linearly chirped Bragg grating dependent on temperature acting on the fiber optic temperature sensor” as indicated in claim 4 and similarly in claim 14.
The Examiner has cited Ramachandran (U.S. PGPub. No. 20140206988) as the most pertinent prior art reference, which teaches a similar fiber optic temperature sensor using a Bragg grating cable comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “the reflected light backscatter being due to the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jester (U.S. Patent No. 9151811) teaches using Bragg grating element of an optical fiber for measuring temperature. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794